[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                                                        U.S. COURT OF APPEALS
                       ________________________           ELEVENTH CIRCUIT
                                                            September 16, 2008
                                No. 06-11003               THOMAS K. KAHN
                          ________________________               CLERK


                   D. C. Docket No. 04-00534 CR-T-26MSS

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

STEVEN LORENZO,
a.k.a, DomDudeForSub,
a.k.a. Constrman,
a.k.a. TpaAntonio,
a.k.a. CobblestoneHome,
a.k.a. TmpaBlues,
a.k.a. Anthony,

                                                          Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (September 16, 2008)

Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we readily conclude that the

judgment of the district court is due to be affirmed, both as to defendant’s

conviction and sentence. Defendant’s interstate commerce argument is foreclosed

by precedent; moreover, the evidence indicates that defendant obtained the drugs

via the internet and the United States mail. There was ample evidence to support

the jury’s verdict of conviction on all counts. The district court did not plainly err

in considering the hearsay testimony concerning Schweickert’s statements at

sentencing. Defendant’s other arguments on appeal are also wholly without merit,

and are rejected without need for further discussion.

      AFFIRMED.




                                           2